PER CURIAM.
Hickox appeals the summary denial of an amended motion for post-conviction relief. Although the trial court’s order suggests that it found the claims raised in this amended motion to be identical to claims raised in other post-conviction motions filed both before and after the motion at issue here, which motions were denied by prior orders, the trial court failed to append to its order portions of the record (i.e., the prior orders and the motions giving rise to same) supporting its conclusion. Accordingly, we reverse the order summarily denying relief on the amended motion for post-conviction relief and remand to the trial court for attachment of portions of the record demonstrating that appellant is not entitled to relief, or for an evidentiary hearing, if warranted.
ALLEN, WEBSTER and MICKLE, JJ., concur.